DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Claims 8, 16-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 04/28/2021.

Response to Amendment
            The amendment filed 04/28/2021 has been entered.  Claims 1-20 remain pending in the application.  Claims 8, 16-17 and 20 are withdrawn from consideration.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because:
 The abstract refers to purported merits and speculative applications (line 1)
The abstract compares the invention with the prior art (lines 3-4).
Correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 7, line 2, recitation of “the center” lacks antecedent basis.  This limitation would be clearer if rewritten as --a center--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-2, 5, 9, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchanan et al. US 6,811,382.

With respect to Claim 1, Buchanan et al. disclose an electric submersible pump 118, comprising: a stator 122 (see Figure 12) defining a passage 128 (Column 7, lines 57-60) extending longitudinally (see Figure 12, passage 128 is shaded) through the stator 122 and having a plurality (at least three, see Figure 13) of slots (slots containing 126, see Figure 12) around the passage 128; a magnet wire (wires in “electromagnet” 126) extending through at least a portion (see Figure 12) of the plurality of slots (slots containing 126, see Figure 12); and an impeller 92/120, the impeller comprising: an impeller body (120, bottom portion of 92, see Figure 12 and 14); a magnetic component 120/124 about at least a portion of the impeller body (120, see Figure 12); and a permanent magnet 124 disposed about at least a portion of the magnetic component (120/124), wherein the impeller 92/120 is positioned within the passage 128 extending through (Column 7, lines 57-60) the stator 122.

With respect to Claim 2, as it depends from Claim 1, Buchanan et al. disclose the impeller 120/92 further comprises a fluid conduit (portion of 128 inside 92, see Figure 12) for transporting a fluid from a first side (bottom portion 92 having 120, in Figure 12, portrait view) of the impeller to a second side (top side of 92 in Figure 12) of the impeller 120/92 (Column 7, lines 57-60).

With respect to Claim 5, as it depends from Claim 1, Buchanan et al. disclose the magnetic component 120/124 has an annular shape (the interface of 120 and 124 is continuously round and open at 128, see Figure 12).

With respect to Claim 9, as it depends from Claim 1, Buchanan et al. disclose the impeller body 120 comprises a magnetic material (“permanent magnets 124 comprise body 120).

With respect to Claim 13, as it depends from Claim 1, Buchanan et al. disclose the impeller 92/120 rotates in response to a flow of electricity (Column 7, lines 55-60) through the magnet wire (wires in “electromagnet” 126).

With respect to Claim 18, Buchanan et al. disclose a method, (“a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” see MPEP 2112.02(I)) comprising: providing an electric submersible pumping system (see Figure 1) with an outer housing 22 containing an integrated pump and motor 10 within the outer housing 22 (see Figure 1); conveying the electric submersible pumping system downhole (as seen in Figure 1) into a borehole (hole in 16 surrounding 22); providing electrical power (“energized”, Column 7, lines 57-60) to a motor 126 (see Figure 12) of the integrated pump and motor 10; and pumping a fluid (Column 7, lines .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (previously mentioned), in view of Kanayama et al. US Pub. 2009/0078412.

With respect to Claim 3 as it depends from Claim 4, although Buchanan et al. disclose most of the limitations of the claim, including a diffuser 96 (Column 7, lines 57-60) associated with the impeller 120/92, Buchanan et al. is silent on a non-magnetic diffuser.  Kanayama et al. disclosing a submersible pump 78, specifically teach a non-magnetic (“plastic”, Paragraph 0080, lines 9-12) diffuser 104 (see Figure 8).  Kanayama et al. teach using a non-magnetic material advantageously reduced corrosion (Paragraph 0080, lines 2-4).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a 
Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the diffuser of non-magnetic material, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With respect to Claim 4, as it depends from Claim 3, Buchanan et al. disclose the diffuser 96 comprises a fluid conduit (portion of 128 inside 96, see Figure 12) for transporting a fluid from a first side of the diffuser (bottom of 96, in Figure 12, portrait view) to a second side (top of 96 in Figure 12) of the diffuser 96.

With respect to Claim 6, as it depends from Claim 1, although Buchanan et al. disclose most of the limitations of the claim, including a magnetic component 120/124, Buchanan et al. is silent on magnetic component comprises magnetic steel.  Kanayama et al. disclosing a submersible pump 78, specifically teach a magnetic component 121 comprises magnetic steel (“steel”, Paragraph 0085, lines 1-4).  Kanayama et al. teach the magnetic steel advantageously increased the effectiveness of transmitting the magnetic force (Paragraph 0085, lines 12-16).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the magnetic component of magnetic steel as taught by Kanayama et al., 
Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the magnetic component of magnetic steel, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

With respect to Claim 14, Buchanan et al. disclose an electric submersible pumping system 10 having a fluid intake 26 and a fluid discharge 30, the electric submersible pumping system 10 comprising: a housing (40 as seen in Figure 12); a stator 122 disposed within the housing 40; a plurality (see Figure 9, each housing 40 has a diffuser 96) of diffusers (96, Column 7, lines 57-60) disposed within the housing 40 in a locked position (see Figure 12, 96 and 122 are integral) with respect to the stator 122; and a plurality of (see Figure 9, each housing 40 has an impeller) magnetic impellers 124/92 (92 is integral with magnet 124) disposed within the housing 40 in cooperation (Column 7, lines 57-60) with the plurality of diffusers 96 such that application of electric power (“energization”) to the stator 122 causes rotation of the plurality of magnetic impellers124/92 (Column 7, lines 57-60).  Although Buchanan et al. discloses most of the limitations of the claim, including a diffuser 96 (Column 7, lines 57-60), Buchanan et al. is silent on a non-magnetic diffuser.  Kanayama et al. disclosing a submersible pump 78, specifically teach a non-magnetic (“plastic”, Paragraph 0080, lines 9-12) diffuser 104 (see Figure 8).  Kanayama et al. teach using a non-magnetic 
Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the diffuser made of non-magnetic material, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
With respect to Claim 15, as it depends from Claim 14, Buchanan et al. disclose each magnetic impeller of the plurality of magnetic impellers 124/92 (92 is integral with magnet 124) comprises a body 92, a magnetic component 120,( bottom portion of 92, see Figure 12 and 14) disposed about the body (92, see Figure 12), and a permanent magnet 124.

With respect to Claim 19, as it depends from Claim 18, although Buchanan et al. disclose most of the limitations of the claim, including forming the integrated pump and motor 10 with a stator (40, see Figure 12), a plurality (see Figure 9, each housing 40 has a diffuser 96) of diffusers (96, Column 7, lines 57-60) mounted within the stator 40 (see Figure 12), and a plurality (see Figure 9, each housing 40 has an impeller) of magnetic impellers 124/92 (Column 7, lines 57-60) rotatably (Column 7, lines 49-51) 
Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have made the diffuser of non-magnetic material, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 


Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (previously mentioned), in view of Faller US Pub. 2015/0104335.

	With respect to Claim 7, as it depends from Claim 1, although Buchanan et al. disclose most of the limitations of the claim, including a hollow shaft (not labeled but clearly seen in Figure 12 containing passage 128) extending longitudinally (top to 

With respect to Claim 12, as it depends from Claim 1, although Buchanan et al. disclose most of the limitations of the claim, including a shaft (not labeled but clearly seen in Figure 12 containing passage 128), Buchanan et al. is silent on a shaft extending through the impeller, wherein the impeller rotates about the shaft.  Faller disclosing a magnetically driven pump 700, specifically teach a shaft 715 extending through (see Figure 4) the impeller 730, wherein the impeller 730 rotates (Paragraph 0040, lines 1-9) about the shaft 715.  Faller teaches the shaft extending through the impeller advantageously supported the impeller (Paragraph 0040, lines 3-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have extended the shaft through the impeller as taught by Faller, in the pump disclosed by Buchanan et al., to have advantageously supported the impeller.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (previously mentioned), in view of Schob et al. US 6,053,705.

With respect to Claim 10, as it depends from Claim 1, although Buchanan et al. disclose most of the limitations of the claim, including permanent magnet 124, Buchanan et al. is silent on the permanent magnet has an annular shape.  Schob et al. disclosing a magnetic pump 99 (see Figure 14a), specifically teach a permanent magnet 80b has an annular shape (Column 14, line 24).  Schob et al. teach the annular shaped magnet advantageously reduced the axial thrust (Column 14, lines 25-26).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the annular shaped magnet as taught by Schob et al., in the pump disclosed by Buchanan et al., to have advantageously reduced the axial thrust.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (previously mentioned), in view of Aber US 6,254,359.

With respect to Claim 11, as it depends from Claim 1, although Buchanan et al. disclose most of the limitations of the claim, including a stator 122, Buchanan et al. is silent on the stator comprises a stack of stator laminations.  Aber disclosing a magnetically driven pump 10, specifically teach a stator 80 comprises a stack .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cametti et al. US 2,887,062 teach wires in a motor/pump.
Lemieux US 5,209,650 teaches an integral motor and pump.
Rumbaugh US 8,772,997 teaches wires in a submersible pump.
Lyngholm US Pub. 2009/0162223 teaches a submersible pump.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Timothy P. Solak
/tps/
Art Unit 3746
05/20/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746